Citation Nr: 1425470	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In April 2012, the Board issued a decision that, among other things, denied the Veteran's claims for entitlement to service connection for left knee disability, back disability, bilateral hearing loss disability and tinnitus.  The Veteran appealed the Board's decision with respect to these issues to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court issued a Memorandum Decision vacating the April 2012 decision with respect to these four issues and remanding the matters for further proceedings consistent with the Memorandum Decision.  The appeal has been returned to the Board for action consistent with the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2013 Memorandum Decision, the Board finds that the Veteran should be afforded VA compensation and pension examinations for opinions regarding the etiology of his current disabilities of left knee disability, back disability, bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is noted that the Court found the VA examinations upon which the Board relied to be inadequate.  

As to hearing loss disability and tinnitus, the Court observed that the March 2008 audiological evaluation was inadequate because it includes the examiner's opinion that an ear, nose and throat (ENT) examination should be conducted, and because the examiner had stated that the current audiology examination should not be used for rating purposes until after an ENT examination is conducted.

The Court further noted that a September 1999 VA examination relied upon by the Board to deny the claims for back and knee disabilities was inadequate, in part because the examiner noted that he did not have any VA treatment records to review, that he in fact wanted to review them and would have reviewed those records in connection with rendering an opinion as to etiology.  It also noted that the examination included an opinion as to a thoracic spine disability while the record makes clear that the claimed disability is a lumbar spine injury.  

Accordingly, efforts should be made on remand to request any additional medical records from the all VA medical facilities where the Veteran has sought treatment.  Those records are should be obtained prior to the examinations, as part of the duty to assist the Veteran with this claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) ; 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Obtain as yet unattained VA treatment records for left knee and back disability, tinnitus and bilateral hearing loss disability from VA facilities identified by the Veteran.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).  

2.  After completing the above development, schedule the Veteran for VA audiological examination as well as an ear, nose and throat examination conducted by a medical provider skilled in the diagnosis and treatment of hearing loss and tinnitus to determine the nature and etiology of his current tinnitus and bilateral hearing loss disability to include any conductive component present in the right ear.  The claims file, including a copy of this Remand, must be provided to the examiners, the examiners should review the claims file in conjunction with the examinations, and the examiners must annotate his or her report as to whether the claims file was reviewed.  All necessary special studies or tests should be accomplished.  The examiners are additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of his current hearing loss disorder and tinnitus and include a detailed description of that history in his or her report.

(b)  Provide an opinion as to whether the evidence demonstrates whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's hearing loss disability and tinnitus had onset during or were caused by his active service, to include conceded in-service noise exposure. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  The Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of his current back and left knee disabilities.  The claims folder should be reviewed and that review should be indicated in the examination report.  Any indicated studies should be performed.  The rationale for all opinions should be provided.  After examination of the Veteran and review of all pertinent medical records, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not (50 percent or greater probability) that the Veteran's left knee and back disabilities had their onset in, or are otherwise related to the Veteran's active duty military service.  

4.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



